Title: To Benjamin Franklin from Joseph (Jean) Dupas de Iden de Valnais, 5 April 1784
From: Valnais, Joseph (Jean) Dupas de Iden de
To: Franklin, Benjamin



Monday the 5th. april 1784./.

Mr. de Valnais presents his Respects to Dtr. Franklin. He has the honor to inform his Excellency that Mrs. de Valnais is happily delivered this morning of a Son: Both are very well—
 
Addressed: Monsieur / Monsieur le Docteur Franklin / Ministre plenipotentiaire des / Etats Unis de L’Amerique du N. / auprés de la Cour de France / A Passy—
